United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, AMITY STATION,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0698
Issued: November 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2017 appellant filed a timely appeal from an October 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her right
shoulder impingement syndrome and proximal tear/rupture were causally related to her accepted
August 23, 2017 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 23, 2017 decision, OWCP received additional evidence. However,
the Board’s jurisdiction is limited to the evidence that was in the record at the time OWCP issued its final decision.
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. See 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On August 28, 2017 appellant, then a 58-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on August 23, 2017, she injured her right upper arm in the
performance of her federal employment duties. She stopped work on August 31, 2017.
An August 27, 2017 duty status report (Form CA-17) related a diagnosis of right shoulder
strain and noted an injury date of August 23, 2017.3 Under description of injury, appellant related
that she was unsure how the injury occurred, but that her arm hurt. It was noted that she could
return to work on August 27, 2017.
In an August 27, 2017 note, Dr. Walter Kupson, III, an examining osteopath, noted that
appellant was treated on August 27, 2017 and released to return to work with restrictions.
By development letter dated September 19, 2017, OWCP advised appellant that the
evidence submitted was insufficient to establish her claim. It advised as to the type of medical
evidence required to establish the claim. OWCP afforded appellant 30 days to provide the
necessary evidence.
Dr. Kupson, in August 27, 2017 provider notes, related appellant’s history of injury on
August 23, 2017. He reviewed appellant’s nursing notes and diagnostic tests. Thereafter,
Dr. Kupson related that appellant’s right shoulder examination revealed decreased range of
motion, normal strength, no sensory deficit, pain, and tenderness. He diagnosed right shoulder
strain.
In a September 1, 2017 report, Dr. Sandar A. Nagy, Jr., an examining Board-certified
internist, diagnosed right proximal bicep tear and right shoulder strain/impingement. He related
that appellant described the injury as occurring at the end of her work shift when she felt a snap in
her right arm while pulling her arm out after placing mail in a mail box. Dr. Nagy checked a box
marked “yes,” indicating that the condition was work related.
In a September 1, 2017 report, Dr. Nagy detailed appellant’s history of injury and provided
examination findings. Appellant’s examination findings revealed pain on palpation over the right
shoulder, scapula, acromion, and proximal biceps, limited range of motion, and normal strength.
Her right shoulder x-ray was reported as normal. Dr. Nagy diagnosed right shoulder strain, right
proximal bicep tear, and right shoulder strain/impingement. He released appellant to light-duty
work with minimum right shoulder use and expected some improvement at recheck.
In notes dated September 8 and 15, 2017, Wendy Rowland, a certified physician assistant,
diagnosed right shoulder strain, right shoulder impingement, and proximal biceps tear/rupture. She
noted an August 23, 2017 injury date. Ms. Rowland checked a box marked “yes” indicating that
the condition was work related.

3

The signature on the form is illegible.

2

A September 15, 2017 duty status report noted an injury date of August 23, 2017 and
diagnosed right shoulder strain as due to the employment injury.4
In a September 29, 2017 report, Luis Serazo, a certified physician assistant, noted an injury
history and detailed examination findings. Physical examination findings included positive
Speed’s maneuver and Neer’s test, limited strength and range of motion, and pain on motion.
Mr. Serazo diagnosed right shoulder impingement, right shoulder strain, and proximal biceps
rupture/tear.
Mr. Serazo, in a September 29, 2017 note, diagnosed right proximal bicep tear, right
shoulder impingement, and right shoulder strain/impingement. An injury history was detailed and
he checked a box marked “yes” to the question of whether the condition was work related.
A September 29, 2017 duty status report noted an injury date of August 23, 2017 and
diagnosis of right shoulder strain as causally related to the accepted injury.5
By decision dated October 23, 2017, OWCP accepted appellant’s claim for a right shoulder
strain.
In a second decision dated October 23, 2017, OWCP denied the claim for the conditions
of right shoulder impingement syndrome and proximal biceps tear/rupture. It explained that none
of the medical reports appellant submitted explained how these diagnosed conditions were causally
related to the accepted August 23, 2017 employment injury.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such causal relationship.7 The opinion of the physician must be based on
a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
The weight of medical evidence is determined by its reliability, its probative value, its convincing

4

The signature on the form is illegible.

5

The signature on the form is illegible.

6

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

8

See John W. Montoya, 54 ECAB 306 (2003).

3

quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder impingement syndrome and proximal tear/rupture were causally related to the accepted
August 23, 2017 employment injury.
The record contains several reports from Dr. Nagy diagnosing a right shoulder strain, right
proximal bicep tear and right shoulder impingement. In form reports he checked a box marked
“yes” to the question of whether the diagnosed conditions were work related. The Board has held
that a report that addresses causal relationship with a checkmark, without medical rationale
explaining how the employment incident caused the alleged injury, is of diminished probative
value and insufficient to establish causal relationship.10 In his September 1, 2017 narrative report,
Dr. Nagy offered no opinion regarding the cause of appellant’s right shoulder proximal bicep tear
and right shoulder impingement. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.11 Thus, these reports are insufficient to meet appellant’s burden of proof
regarding causal relationship.
Appellant also submitted reports from Ms. Rowland and Mr. Serazo, physician assistants.
Physician assistants, however, are not considered physicians as defined by section 8101(2) of
FECA.12 Consequently, these reports have no probative value.
The remaining medical evidence consists of reports from Dr. Kupson diagnosing right
shoulder strain. This evidence is insufficient to establish that the additional right shoulder
conditions should be accepted as causally related to the accepted injury as these reports do not
mention the diagnoses of right proximal bicep tear and right shoulder strain/impingement. In
addition, the record contains Form CA-17s dated September 15 and 29, 2017. The Board has held
that unsigned reports, or ones that bear illegible signatures, cannot be considered as probative
medical evidence because they lack proper identification.13 For the above reasons, these reports
are insufficient to establish causal relationship.

9

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

10
See R.A., Docket No. 17-1472 (issued December 6, 2017); Sedi L. Graham, 57 ECAB 494 (2006); Deborah L.
Beatty, 54 ECAB 340 (2003).
11
12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

13
E.B., Docket No. 17-1862 (issued January 12, 2018); J.E., Docket No. 13-1098 (issued September 3, 2013);
Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.14 Appellant failed to provide
reasoned medical evidence demonstrating that she sustained right proximal bicep tear and right
shoulder impingement syndrome causally related to the accepted August 23, 2017 work injury.
Accordingly, the Board finds that she has not established causal relationship.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder impingement syndrome and proximal tear/rupture were causally related to the accepted
August 23, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 23, 2017 is affirmed.
Issued: November 5, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See E.P., Docket No. 16-0153 (issued August 25, 2016); D.I., 59 ECAB 158 (2007).

15

See E.P., id.

5

